for leave to appeal to the Court of Appeals granted, and the following questions certified: 1. Is the Northern Ore Company entitled to the enforcement of the options to purchase contained in the two leases dated September 13, 1903, Exhibits 15 and 16, in this action as provided in the judgment of Special Term as modified by the Appellate Division? 2. Should the judgment herein provide for the sale of the property free and clear of the two leases dated September 13, 1903, Exhibits 15 and 16, and the options therein contained?